ON PETITION FOR REHEARING.
SULLIVAN, C. J.
A petition for rehearing has been filed in this case, and it is contended that in our order affirming the decision of the Public Utilities Commission we overlooked the fact that the plaintiff had made certain specific demands for the examination of particular records, naming them, among which were (1) the balance sheets for the calendar years 1904H913, inclusive, as shown by the affidavit of Beukers (see p. 36 of record); (2) the ledgers and journals of the power company covering the entire existence of that company; (3) the minute-books of the corporation with reference to the stock issue of one million dollars and the bond issue of $500,000; (4) a complete list of the names of the consumers of the power company in the Coeur d’Alene district in the state of Idaho, both past and present.
It appears that the expert accountants of the plaintiff, by mutual understanding or agreement with the officers of the water power company, commenced an inspection of some of the books and records of said company, but had not proceeded very far before said officers refused any further inspection of their records, claiming that they were unwilling to have any accountant employed by the Federal company or the complainants, or any of them, to make an investigation of any of the books, accounts, papers, records or documents whatsoever of the water power company, but were willing that an examination should be made by the regular official accountant of the Public Utilities Commission or by the regular official engineer of that commission.
We intended to hold in our original opinion, and now hold, that the commission must require the water power company to produce for examination by the Federal Mining Company its expert accountants and others employed by the Federal Mining Company, all books, papers and accounts that would throw any light upon the question of reasonable rates to be *406charged for electrical energy or power furnished to the Federal Mining Company by the water power company, as well as a complete list of the names of the consumers of electricity furnished by said power company in the Coeur d’Alene District in the state of Idaho, and the boohs, papers and accounts showing the rate charged each consumer and class of consumers and the amount of electrical power furnished to each, since such matters are proper to be investigated in determining reasonable rates, and the commission must compel the water power company to produce the same and give the Federal company reasonable opportunity and time for a thorough investigation of such books, papers and documents.
In this case it will be necessary to apportion the expenses of the utility supplying the service to the several classes of consumers. Such consumers are divided into well-defined groups or classes, such as street lighting, commercial power, street railway, etc. Each of those classes demands its special equipment or class of service. Some costs are peculiar to certain kinds of service and not to others, and it is only right and proper that the Federal Mining Company should be furnished all the documentary evidence that would throw any light upon the several classes of consumers and the amount charged each consumer for the service given.
As bearing upon this question, see City of Racine v. Racine Gas Light Co. (1911), 6 W. R. C. R. 228, 244, 235.
It is stated by counsel in their petition for rehearing that it is not clear to them whether or not it was the intention of this court to disapprove of a portion of the opinion in the case of New York Edison Co. v. City of New York, 133 App. Div. 732, 118 N. Y. Supp. 240, which distinguished the cases requiring a specification of the particular books required from the rate cases, where all of the books were required. Counsel quotes from that opinion as follows: “This will necessitate an examination of its entire business, and for that reason the defendant, in order to prepare itself for trial, should have an inspection of all the books, papers and documents of the plaintiff,” and there stops the quotation with a period, when, as a matter of fact, in the original opinion *407a comma follows the word “plaintiff” and the following language is used thereafter: “And of its plant, in so far as the same will show, or tend to shoiu, what it actually cost to manufacture and deliver the electricity for which a recovery is sought.” That is identically what we intended to hold in the original opinion in this case, and we did hold in effect that it was the duty of the commission to grant to the plaintiff the right to inspect all books, papers and documents of the water power company and of its plant, in so fan• as the same will show, or tend to show, what it actually cost to manufacture and deliver electricity, electrical energy or power.
It is to be supposed that the power company keeps a list of its customers, and that its books indicate the class to which each customer belongs, the amount of electricity furnished to each, and the price charged each customer therefor. Such a list showing the above indicated facts would no doubt bear upon the reasonable rates to be charged. And all such lists, boobs, records and accounts should be produced by the power company for inspection by the Federal company, and as we understand the decision of the commission, it will require the power company to produce all such books, records and accounts for the inspection of the Federal company, and time and opportunity given for a thorough inspection thereof.
The court does not question the good faith of the Federal company in making the application it did in this case, and it must be distinctly understood that this court holds that it is the duty of the commission, under the law, to require the power company to produce all of its books, records and accounts so far as, the same will show, or tend to show, what it actually cost to manufacture and deliver electricity to the plaintiff.
This decision is rendered without prejudice to the rights of the Federal company to renew its application before the commission for the inspection of the books, records, accounts, etc., above indicated, that show or tend to show what it actually cost to manufacture and deliver electricity to the plaintiff. And the commission may permit the Federal company under *408the present application, through its officers and experts, to examine all such books, accounts and records.
The petition for rehearing is denied.
Truitt, J., concurs.